IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                    No. 01-40877
                                  Summary Calendar



UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

JUAN MARIN-HERNANDEZ,

                                                                   Defendant-Appellant.



                    Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. C01-CR-80-1

                                  February 27, 2002

Before POLITZ, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

      Juan Marin-Hernandez appeals his conviction and sentence for transportation of


      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
illegal aliens in violation of 8 U.S.C. § 1324(a). He complains that the district court

erred in denying his motion to suppress because the arresting agent lacked reasonable

suspicion that Marin-Hernandez was engaged in the transportation of illegal aliens.

      A government agent conducting a roving border patrol stop must be aware of

specific articulable facts that together with rational inferences from those facts

reasonably warrant suspicion that the vehicle contains illegal aliens.1           When

determining whether reasonable suspicion exists courts must look to the totality of the

circumstances surrounding the stop.2 Weighed in the light most favorable to the

government, the totality of the circumstances in the instant action supports a reasonable

suspicion that Marin-Hernandez was smuggling illegal aliens.3 The district court did

not err in denying his motion to suppress.

      The district court’s judgment is AFFIRMED.




      1
          United States v. Brignoni-Ponce, 422 U.S. 873, 884 (1975).
      2
        United States v. Nichols, 142 F.3d 857, 866 (5th Cir.), cert. denied, 525 U.S.
1056 (1998).
      3
       United States v. Chavez-Chavez, 205 F.3d 145, 148-50 (5th Cir.), cert. denied,
531 U.S. 906 (2000) (considering a list of circumstantial factors relevant to a
determination of reasonable suspicion).
                                             2